Name: Commission Regulation (EEC) No 2140/93 of 28 July 1993 laying down detailed rules for the application of the minimum import price system for certain soft fruits originating in Hungary, Poland, the Czech Republic, Slovakia, Romania and Bulgaria and fixing the minimum import prices applicable until 30 April 1994
 Type: Regulation
 Subject Matter: prices;  political geography;  plant product
 Date Published: nan

 No L 191 /98 Official Journal of the European Communities 31 . 7. 93 COMMISSION REGULATION (EEC) No 2140/93 of 28 July 1993 laying down detailed rules for the application of the minimum import price system for certain soft fruits originating in Hungary, Poland, the Czech Republic , Slovakia, Romania and Bulgaria and fixing the minimum import prices applicable until 30 April 1994 this Regulation, a minimum import price should be fixed for the 1993/94 marketing year for the products listed in the Annex to the said Regulation ; Whereas the Management Committee for Fruit and Vege ­ tables and Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 For the purpose of fixing the minimum import price :  the prices of Community products and products imported from the third countries in question shall mean their weighted average over the three previous years,  the general trend on the Community market shall mean the evolution of the market share of Commu ­ nity products and imports and trends in the use of the different presentations of the same product. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1988/93 of 19 July 1993 on the system of minimum import prices for certain soft fruits originating in Hungary, Poland, the Czech Republic, Slovakia, Romania und Bulgaria ('), and in particular Article 3 thereof, Whereas, as a result of the signature of the Association Agreements with Romania and Bulgaria, the Council has extended to those two countries the system of minimum import prices for certain soft fruits now applicable to other Eastern European countries ; whereas, by Regulation (EEC) No 1988/93 , the Council repealed Council Regula ­ tion (EEC) No 1333/92 of 18 May 1992 on the system of minimum import prices for certain soft fruit originating in Hungary, Poland and Czechoslovakia (2) so as to create, by means of a new text, a system applicable to all the Eastern European countries concerned ; whereas the rules of application should be amended accordingly ; Whereas, as a result of the extension of the minimum price system to include a new product, fresh strawberries intended for processing, the date of commencement of the marketing year should be brought forward to 1 May, so that the marketing year ends on 30 April as a result ; Whereas Article 1 of Regulation (EEC) No 1988/93 defines the factors to be taken into account when fixing the minimum import price ; whereas certain of these factors should be specified ; Whereas under the Association Agreements signed with Hungary, Poland, the Czech Republic, Slovakia, Romania and Bulgaria, observance of these prices must be checked at regular intervals with reference to certain criteria ; whereas excessive drops in import prices should be prevented by implementing measures to ensure compli ­ ance with the minimum import price ; Whereas, on the basis of the factors referred to in Article 1 of Regulation (EEC) No 1988/93 as specified in Article 2 During the marketing year, which shall run from 1 May to 30 April of the following year, compliance of the minimum import price for each product shall be checked in accordance with Article 3 . Article 3 Verification of compliance with the minimum import price shall be carried out for each of the products listed in the Annex with reference to the following criteria :  for each quarter of the marketing year, the average unit value of products imported during the quarter must not be less than the minimum import price fixed,  for each period of two weeks, the average unit value of products imported during that period must not be less than 90 % of the minimum import price fixed, provided that the quantities imported during period are not less than 4 % of average imports over the three various marketing years for the products in question . (') OJ No L 182, 24. 7 . 1993 , p. 4. 2 OJ No L 145, 27 . 5 . 1992, p. 3 . 31 . 7 . 93 Official Journal of the European Communities No L 191 /99 Article 4 In cases where verification shows that at least one of the criteria referred to in Article 3 is not observed, the Commission may apply the measures provided for in Article 2 of Regulation (EEC) No 1988/93 for a period not exceeding three months or two months, depending on whether the criteria not met is the first or the second. Bulgaria shall be as set out in the Annex to this Regula ­ tion. Article 6 Commission Regulation (EEC) No 1 349/93 (') is hereby repealed . Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It is applied on import of produce originating in Bulgaria from the date of entry into force of the Interim Agree ­ ment with this country. This date will be published by the Commission. Article 5 For the period ending on 30 April 1994, the minimum import prices for each of the products listed in the Annex to Regulation (EEC) No 1988/93 originating in Hungary, Poland, the Czech Republic, Slovakia, Romania and This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') Commission Regulation (EEC) No 1349/93 of 1 June 1993 laying down detailed rules for the application of the mini ­ mum import price system for certain soft fruits originating in Hungary, Poland, the Czech Republic and Slovakia and fixing the minimum import price applicable until 31 May 1994 (OJ No L 133 , 2. 6. 1993 , p. 13). No L 191 / 100 Official Journal of the European Communities 31 . 7 . 93 ANNEX (ECU/100 kg net) CN code Description of products Country of origin Poland Hungary CzechRepublic Slovakia Romania Bulgaria ex 0810 10 10 Strawberries, from 1 May to 31 July, intended     53,2 53,2 for processing ex 0810 10 90 Strawberries, from 1 August to 30 April,     53,2 53,2 intended for processing ex 081020 10 Raspberries, intended for processing 62,2 62,2 62,2 62,2 62,2 62,2 ex 081030 10 Blackcurrants, intended for processing 54,6 54,6 54,6 54,6 54,6 54,6 ex 0810 30 30 Redcurrants, intended for processing 24,1 24,1 24,1 24,1 24,1 24,1 ex 0811 10 11 Frozen strawberries, containing added sugar or 77,6      other sweetening matter, with a sugar content exceeding 1 3 % by weight : whole fruit ex 0811 10 11 Frozen strawberries, containing added sugar or 59,7      other sweetening matter, with a sugar content exceeding 13% by weight : other ex 0811 10 19 Frozen strawberries, containing added sugar or 77,6      other sweetening matter, with a sugar content not exceeding 1 3 % by weight : whole fruit ex 0811 10 19 Frozen strawberries, containing added sugar or 59,7      other sweetening matter, with a sugar content not exceeding 1 3 % by weight : other ex 0811 10 90 Frozen strawberries containing no added sugar 77,6 77,6 77,6 77,6   or other sweetening matter : whole fruit ex 0811 10 90 Frozen strawberries containing no added sugar 59,7 59,7 59,7 59,7   or other sweetening matter : other ex 0811 20 19 Frozen raspberries, containing added sugar or 103,0 103,0 103,0 103,0   other sweetening matter, with a sugar content not exceeding 1 3 % by weight : whole fruit ex 0811 20 19 Frozen raspberries, containing added sugar or 68,7 68,7 68,7 68,7   other sweetening matter, with a sugar content not exceeding 1 3 % by weight : other ex 0811 20 31 Frozen raspberries, containing no added sugar 103,0 103,0 103,0 103,0 103,0 103,0 or other sweetening matter : whole fruit ex 0811 20 31 Frozen raspberries, containing no added sugar 68,7 68,7 68,7 68,7 68,7 68,7 or other sweetening matter : other ex 0811 20 39 Frozen blackcurrants, containing no added 96,9 96,9 96,9 96,9 96,9  sugar or other sweetening matter : without stalk ex 0811 20 39 Frozen blackcurrants, containing no added 61,1 61,1 61,1 61,1 61,1  sugar or other sweetening matter : other 31 . 7 . 93 Official Journal of the European Communities No L 191 / 101 (ECU/100 % net) CN code Description of products Country of origin Poland Hungary Czech Republic Slovakia Romania Bulgaria ex 0811 20 51 Frozen redcurrants, containing no added sugar 40,4 40,4 40,4 40,4   or other sweetening matter : without stalk ex 0811 20 51 Frozen redcurrants, containing no added sugar 30,6 30,6 30,6 30,6   or other sweetening matter : other